Citation Nr: 1549118	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-33 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the March 2011 rating decision, the Muskogee RO also granted a temporary evaluation of 100 percent effective September 28, 2010 based on surgical or other treatment necessitating convalescence, and a 20 percent evaluation assigned from January 1, 2011, for the Veteran's right tibial patellar fracture with torn ACL, status post open reduction internal fixation, right tibia for a comminuted fracture, healing with scars; denied entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment; denied entitlement to service connection for posttraumatic stress disorder to include bipolar depression; and denied entitlement to individual unemployability.  In his March 2012 notice of disagreement, the Veteran only expressed disagreement with the denial of entitlement to service connection for chronic back pain as secondary to his service-connected right tibial patellar fracture with torn ACL.  Accordingly, the Veteran did not perfect an appeal as to any other issue adjudicated in the March 2011 rating decision, and thus, those issues are not currently before the Board

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)

REMAND

In his May 2009 informal claim, the Veteran stated he had filed claims for Social Security and disability through the state.  A July 2009 Social Security Administration (SSA) inquiry indicates the Veteran's claim had been denied.  On remand, the AOJ should make appropriate efforts to obtain the Veteran's SSA records for his disability benefits claim, as well as any records regarding any separate claim for state disability benefits.

In August 2015, the Veteran requested VA obtain the results of July 2015 MRIs of his back and right knee performed at the Fort Wayne VA Medical Center (VAMC).  The Veteran has also reported receiving treatment at the Indianapolis VAMC, Muncie Community Based Outpatient Clinic (CBOC), the Fayetteville VAMC, and the Fort Smith CBOC.  See, e.g., April 2011 Report of Contact.  On remand, the AOJ should obtain all outstanding relevant VA treatment records.

Finally, the evidence of record indicates there are outstanding private treatment records.  In December 2009, the Veteran requested that VA obtain results from a December 2009 examination at Marion Physical Therapy as evidence to support his claim.  See December 2009 Report of General Information.  In March 2012, the Veteran submitted an undated letter from Dr. G.M. at Pain Management Solutions in which Dr. G.M. stated he had treated the Veteran for chronic low back pain since September 2011.  On remand, the AOJ should make appropriate efforts to obtain all outstanding relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain the Veteran's SSA records, and records from any separate claim for state disability benefits.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all private testing and/or treatment related to his back disability.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Marion Physical Therapy dated in December 2009, and from Pain Management Solutions dated from September 2011 to the present.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain all outstanding VA treatment records, to include from the Indianapolis VAMC, the Muncie CBOC, the Fayetteville VAMC, the Fort Smith CBOC, and the Fort Wayne VAMC, to include the results of July 2015 MRIs of the Veteran's back and right knee.  All obtained records should be associated with the evidentiary record.

5. The AOJ should undertake any other development it determines is warranted.

6. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

